                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        NORTHERN DIVISION


SUSAN BARDO,

                 Petitioner,               Case Number: 2:15-cv-13587
                                           Honorable George Caram Steeh
      v.

SHAWN BREWER,

                 Respondent.
                               /

  OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
     CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

      Michigan state prisoner Susan Bardo filed a habeas petition under 28

U.S.C. § 2254. Petitioner pleaded guilty in Delta County Circuit Court to

first-degree child abuse, MICH. COMP. LAWS § 750.136b(2); and torture,

MICH. COMP. LAWS § 750.85. Petitioner, who is presently incarcerated at

the Huron Valley Correctional Facility in Ypsilanti, Michigan, seeks habeas

relief on the ground that her sentence of 20 to 50 years in prison exceeded

the statutory guidelines and the reasons for the departure were not

substantial and compelling. For the reasons set forth, the Court denies the

petition.




                                     -1-
                              I. Background

     According to the facts set forth at the plea hearing, Petitioner and her

boyfriend, Carl Pellinen, locked Petitioner’s adolescent son, C.M., in a

room for 22 hours a day for two to three years. See 6/27/13 Tr. at 8, ECF

No. 12-2, Pg. ID 219. This occurred on the top floor of a home in

Escanaba shared by Petitioner and Pellinen. Id. at 9, Pg. ID 220. For a

period of approximately two to three months sometime in 2008 or 2009,

C.M. was taped to a chair while locked in the room. Id. at 8, Pg. ID 219.

He was limited to one meal a day, and occasionally, allowed a second

meal. Id. at 8-9, Pg. ID 219-220. C.M. was told that if he went outside he

would be shot or police would pick him up and take him to a terrible place.

Id. at 10, Pg. ID 221. Petitioner also admitted to having sexual intercourse

with C.M. Id.

     Petitioner pleaded guilty pursuant to a plea agreement providing that

in exchange for her plea, the prosecutor would dismiss a third charge, first-

degree criminal sexual conduct. Petitioner acknowledged that no

additional promises were made to her in exchange for her plea.

     Petitioner’s sentence guidelines for the maximum-minimum sentence

were scored at 10-1/2 to 17-1/2 years for each offense. On August 13,


                                     -2-
2013, the trial court sentenced Petitioner to 20 to 50 years for each

offense, an upward departure of 2-1/2 years.

      Petitioner filed an application for leave to appeal in the Michigan

Court of Appeals claiming that the trial court lacked substantial and

compelling reasons for the upward departure. The Michigan Court of

Appeals denied leave to appeal for “lack of merit in the grounds presented.”

People v. Bardo, No. 320337 (Mich. Ct. App. March 21, 2014). Petitioner

then filed an application for leave to appeal in the Michigan Supreme Court.

She raised the sentencing claim raised in the Michigan Court of Appeals,

and an ineffective assistance of counsel claim. The Michigan Supreme

Court denied leave to appeal. People v. Bardo, 856 N.W.2d 6 (Mich.

2014).

      Petitioner filed a habeas corpus petition in October 2015, and a

request to stay the petition to exhaust unexhausted claims in state court.

The Court denied the motion for stay and dismissed the petition without

prejudice because Petitioner had ample time to exhaust her claims in state

court and return to this Court to file a fully exhausted habeas petition. See

Op. & Order Denying Motion to Stay, ECF No. 4. Petitioner then moved to

reopen the habeas case, abandon her unexhausted claims, and proceed


                                      -3-
only on her exhausted sentencing claim. The Court granted the motion.

See Op. & Ord. Granting Motion to Reopen, ECF No. 6.

      The petition raises this claim:

      Defendant’s sentences of 20 to 50 years in prison exceeded
      her statutory guidelines and the reasons for the departure were
      not substantial and compelling.

                                 II. Standard

      Upon the filing of a habeas corpus petition, the court must promptly

examine the petition to determine “if it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled to

relief.” Rule 4, Rules Governing Section 2254 cases. If the court

determines that the petitioner is not entitled to relief, the court shall

summarily dismiss the petition. McFarland v. Scott, 512 U.S. 849, 856

(1994) (“Federal courts are authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face”). The habeas petition

does not present grounds which may establish the violation of a federal

constitutional right. The petition will be dismissed.

      Review of this case is governed by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner

is entitled to a writ of habeas corpus only if he can show that the state


                                        -4-
court’s adjudication of his claims –

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in
       the State court proceeding.

28 U.S.C. § 2254(d).

       “[A] state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011). To obtain habeas relief in federal court, a state prisoner is

required to show that the state court’s rejection of his claim “was so lacking

in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement.” Id. at

103.

                               III. Discussion

       Petitioner argues that the trial court erred in upwardly departing from

the sentencing guidelines without providing substantial and compelling

reasons for the departure. This claim is not cognizable on habeas review.

       The Michigan Court of Appeals rejected this claim on the merits.


                                       -5-
People v. Bardo, No. 320337 (Mich. Ct. App. March 21, 2014). Under

Michigan law, a trial court may depart from the sentencing guidelines range

if the court has a “substantial and compelling reason for that departure and

states on the record the reasons for departure.” Mich. Comp. Laws §

769.34. In this case, the trial court held that the scoring of ten points for

offense variable 4 was inadequate to reflect the profound, long-term,

possibly irreversible psychological, developmental, and cognitive impact

the years of abuse had and would continue to have on C.M. See Tr. at 15.

The trial court cited these factors as providing substantial and compelling

reasons for the upward departure.

      “The habeas statute unambiguously provides that a federal court may

issue the writ to a state prisoner ‘only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.’”

Wilson v. Corcoran, 562 U.S. 1, 5 (2010), quoting 28 U.S.C. § 2254(a). The

requirement that a sentencing court articulate a “substantial and compelling

reason” for departure from the sentencing guidelines is found in Michigan,

not federal, law. See Mich. Comp. Laws § 769.34(3). Whether a state

court judge articulates substantial and compelling reasons for departing

from the sentencing guidelines is a matter of state law. See Howard v.


                                       -6-
White, 76 Fed. App’x 52, 53 (6th Cir. 2003) (“A state court’s alleged

misinterpretation of state sentencing guidelines and crediting statutes is a

matter of state concern only.”); see also McPhail v. Renico, 412 F. Supp.

2d 647, 656 (E.D. Mich. 2006). “[A] mere error of state law is not a denial

of due process.” Swarthout v. Cooke, 562 U.S. 216, 222 (2011) (internal

quotations omitted). Thus, this claim is not cognizable on federal habeas

review.

                      IV. Certificate of Appealability

      Federal Rule of Appellate Procedure 22 provides that an appeal may

not proceed unless a certificate of appealability (“COA”) is issued under 28

U.S.C. § 2253. A COA may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U .S.C. §

2253(c)(2). A petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation omitted). In this case, the Court concludes

that reasonable jurists would not debate the conclusion that the petition

fails to state a claim upon which habeas corpus relief should be granted.


                                      -7-
Therefore, the Court will deny a certificate of appealability.

                                    V. Conclusion

      For the reasons set forth above, the court finds that Petitioner is not

entitled to habeas corpus relief. Accordingly,

      IT IS ORDERED that the petition for a writ of habeas corpus and a

certificate of appealability are DENIED.

Dated: November 29, 2018

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                November 29, 2018, by electronic and/or ordinary mail and also
                 on Susan Bardo #882489, Huron Valley Complex - Womens
                            3201 Bemis Road, Ypsilanti, MI 48197.

                                      s/Barbara Radke
                                        Deputy Clerk




                                             -8-
